Citation Nr: 1308357	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-24 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1. Entitlement to service connection for right knee tricompartmental osteophytosis osteoarthritis, to include as secondary to service-connected left knee degenerative joint disease.

2. Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the RO. In that decision, the RO, in pertinent part, denied entitlement to service connection for the claimed right knee disability and denied entitlement to a rating in excess of 10 percent for the service-connected left knee disability.

Following the Veteran's testimony in a video-conference hearing held before the undersigned Acting Veterans Law Judge in April 2011, the Board remanded these claims on appeal for further development of the record in January 2012.

The issue of entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to the service-connected left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is, again, referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

A letter from the Frank Tejeda Outpatient Clinic to the Veteran reflects that the Veteran was scheduled for a VA examination on Friday, March 30, 2012 at 7:30 am to determine the etiology of his claimed right knee disorder and evaluate the severity of his service-connected left knee disability.  A generated report of all appointments reflects that the Veteran cancelled the VA examination scheduled for March 30, 2012, due to a stomach virus.  A generated report of all appointments shows that the Veteran's VA examination was rescheduled for April 11, 2012 and that the Veteran was a no show for the rescheduled April 11, 2012 examination. However, there is no indication from the record that the Veteran ever received notice from the Frank Tejeda Outpatient Clinic of the date and time of the rescheduled examination.

Given that the Veteran has reported for prior examinations after previous cancellations, in light of the fact that it is unclear from this record that the Veteran received notice of the date and time of his rescheduled VA examination, the Board finds that the Veteran should be given another opportunity to report for a VA examination to determine the etiology of his claimed right knee disorder and evaluate the current severity of his left knee disability.  The Veteran is reminded that the duty to assist is not always a one-way street. He cannot passively wait for help in those circumstances where he may or should have information that is essential in obtaining putative evidence. See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991). If the Veteran fails to cooperate with the VA's efforts to assist him with the factual development of his claims, no further effort will be expended to assist him in this regard and his claims will be evaluated on the evidence of record.  

Given the development identified herein above, the Veteran should also be given another opportunity to submit any outstanding records of treatment, VA or private, pertaining to his claims on appeal. To that end, the Board notes that at his April 2011 hearing, the Veteran testified that he had recently received treatment, including knee braces and a cortisone shot from private and VA medical providers.  There is also indication that the Veteran was scheduled for a total left knee replacement in June 2011.  Accordingly, these records, specifically to include those compiled by Drs. Harris and Rosenberg (the latter dated since September 2010), report (if any) of the Veteran's June 2011 total left knee replacement, and records of his treatment visits at the VA (notably the Audie Murphy VA Medical Center) must be secured and associated with the claims file.  Again, the Veteran is reminded that the duty to assist is not always a one-way street.  He cannot passively wait for help in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski supra. If the Veteran fails to cooperate with the VA's efforts to assist him with the factual development of his claims, no further effort will be expended to assist him in this regard and his claims will be evaluated on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who treated him for his service-connected left knee disability and claimed right knee disorder.  After he has signed the appropriate releases, any previously unidentified or outstanding records, to specifically include report (if any) of June 2011 total left knee replacement, records of his treatment visits with Dr. Harris and Dr. Rosenberg (the latter dated since September 2010) and records of treatment at any VA medical facility (notably the Audie Murphy VA Medical Center), should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The Veteran should be scheduled for a VA joints examination to evaluate the current severity of his left knee disability.  The entire claims folder must be made available to the examiner for review in conjunction with the examination and should be so documented in the examination report.  All tests and studies, to include range of motion testing, that the examiner deems necessary should be performed.  The examiner should provide an accurate and fully descriptive assessment of the Veteran's left knee disability, to include indication as to whether, and to what extent, the Veteran experiences likely functional loss due to pain, weakness, excess fatigability, and/or incoordination during flare-ups or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also specifically opine as to whether the Veteran is unable to secure and/or follow substantially gainful employment secondary to his service-connected left knee disability.

The examiner should also determine, if possible, the etiology of his claimed right knee disorder.  All indicated tests and studies are to be performed.  Following the examination, the examiner is requested to provide an opinion as to the following questions:

(a) Is it at least as likely as not (50 percent chance or better) that the claimed right knee disorder had its onset during or is otherwise etiologically related to the Veteran's active service?

(b) If not, is it at least as likely as not (50 percent chance or better) that the claimed right knee disorder is related to the service-connected left knee disability?
  
(c) If not, then is the claimed right knee disorder aggravated (i.e., worsened beyond its natural progression) by the Veteran's service-connected left knee disability?  If so, the examiner should attempt to objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.

The examiner must include a complete rationale for all the findings and opinions expressed.  If any opinion cannot be provided without resort to speculation, the examiner must discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3.  The Veteran must be given adequate notice of the date and place of the requested examination.  A copy of all notification letters (and the address where the notice was sent), sent to the Veteran from the VA medical facility scheduling his examination must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2011).

4. After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain adverse to him, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



